         Case 1:19-cv-00866-JB-LF Document 34 Filed 02/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

JIM S. BRADLEY, SR.,

        Plaintiff,

vs.                                                                          No. CIV 19-0866 JB/LF

FENNER DUNLOP CONVEYOR
SYSTEMS AND SERVICES, LLC,
CATHY HOFERKA and ANDY GREENWOOD.

        Defendants.

                                        FINAL JUDGMENT

        THIS MATTER comes before the Court on the Stipulated Motion to Dismiss Case, With

Prejudice, filed February 12, 2021 (Doc. 33)(“Stipulated Motion”). In the Stipulated Motion, the

parties state that they “have resolved this case and hereby move the Court for an order dismissing

this action, with prejudice, each party to bear his/her/its own costs and attorney fees, in full.”

Stipulated Motion at 1. In addition, the parties “request that this Court retain jurisdiction to enforce

the terms of the confidential settlement agreement.” Stipulated Motion at 1. With no more claims

or parties before the Court, the Court enters final judgment pursuant to rule 58 of the Federal Rules

of Civil Procedure. The Court retains jurisdiction over the parties’ settlement agreement to enforce

the parties’ agreement, if necessary.

        IT IS ORDERED that: (i) the case is dismissed with prejudice; (ii) Final Judgment is

entered; and (iii) the Court retains jurisdiction over the settlement to enforce the parties’

agreement, if necessary.

                                                        ____________________________________
                                                        UNITED STATES DISTRICT JUDGE
           Case 1:19-cv-00866-JB-LF Document 34 Filed 02/27/21 Page 2 of 2




Counsel:

Joseph F. Albrechta
John A. Coble
Albrechta & Coble, Ltd.
Fremont, Ohio

--and--

Tod J. Thompson
Attorney at Law, Ltd.
Cincinnati, Ohio

--and--

David T. Albrechta
Eleni K. Albrechta
Albrechta & Albrechta, LLC
Durango, Colorado

          Attorneys for the Plaintiff

Gregory L. Biehler
Lewis, Brisbois, Bisgaard & Smith, LLP
Albuquerque, New Mexico

--and--

Rebecca Shope
Shumaker, Loop & Kendrick, LLP
Toledo, Ohio

          Attorneys for the Defendants




                                         -2-
